DETAILED ACTION
1.	Claims 1, 4-11, 14-20 are pending.
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 17 February 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 11, 8 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 2020/0029318 A1),refer to Provisional application No. 62/702,008, filed on Jul 23, 2018; 62/711,750, filed on July 30, 2018; 62/716,008, filed on Aug. 8, 2018; 62/764,941, filed on Aug. 16, 2018; 62/720,210, filed on August 21, 2018; 62/732,335, filed on Sept. 17, 2018; 62/750,982, filed on October 26, 2018; 62/750,995 filed on 25 October 2018; 62/756,877 filed on 7 November 2018 and 62/790,732,filed on January 10, 2019.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and 
	Regarding claims 1 and 11, Guo disclose a method performed by a terminal in a wireless communication system, the method comprising:
	receiving, from a base station, a sidelink configured grant for a sidelink transmission (A method of a user equipment (UE) in a wireless communication system is provided.  The method comprises: receiving, from a base station (BS), configuration information including resource allocation information for a sidelink and an uplink (UL) channel, wherein the sidelink is established between the UE and another UE.” See Abstract), “A UE is configured with resource pool of PSCCH/PSSCH/PSFCH for sidelink transmission...” step 3001. 
transmitting, to another terminal, a sidelink signal based on the sidelink configuration grant (“A transmitter UE picks PSCCH resource m at sidelink resource slot tnSL and transmit a SA in the selected PSCCH resource m at slot tnSL; The transmitter can also transmit data in PSSCH as indciated by that SA, step 3001)
	in case that a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information associated with the sidelink signal is received from the another terminal, generating a HARQ-ACK information bit associated with a value of the first HARQ-ACK information;
	in case that the first HARQ-ACK information associated with the sidelink signal is not receive from the another terminal, generating a HARQ-ACK information bit associated with a negative acknowledgement (NACK) ([0252] “In one example, the receiver UE can send NACK information in one PSFCH subchannel if the received PSSCH is decoded wrongly and send ACK information in one PSFCH subchannel if the received PSCCH is decoded correctly.”), ([0254] “In one embodiment, a UE can be configured or preconfigured with the association between a PSCCH resource (or a PSSC subchannel) and a PSFCH subchannel...the association between a first PSCCH resource (or PSSCH subchannel) at slot n and a second PSFCH subchannel at slot n+1 (where m can be 0, 1, 2, 3, 4...) can imply that the receiver UE can send the HARQ feedback for the data transmission scheduled by SA (scheduling assignment) signaling (for example one SCI) in a first PSCCH resource at slot n in a second PSFCH subchannel at slot n+m.; 
	generating second HARQ-ACK information based on the HARQ-ACK information bit associated with the value of the first HARQ-ACK information or the HARQ-ACK information bit associated with the NACK; and
	reporting on an uplink channel, to a base station, the second HARQ-ACK information. 

    PNG
    media_image1.png
    598
    951
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    526
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    723
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    582
    865
    media_image4.png
    Greyscale

	Regarding claims 8 and 18, wherein the uplink channel comprises a least one of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH).  (“identifying resources for a hybrid automatic repeat request (HARQ) response of the sidelink based on the configuration information and the sidelink resource allocation information; and transmitting, to the BS, the HARQ response of the sidelink via physical uplink control channel (PUCCH) resources.”)
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being obvious over Guo (US 2020/0029318 A1) in view of WANG et al. (US 2019/0103943 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claims 7 and 17, Guo fails to disclose wherein the second HARQ-ACK information comprises at least one of a dynamic HARQ-ACK codebook or a semi-static codebook.  

	([0137] The UE must feed bits of HARQ-ACKs of the SPS PDSCHs back according to the HARQ feedback time of the SPS PDSCHs and place the bits of HARQ-ACKs at the later part of the HARQ-ACK codebook.”)

    PNG
    media_image5.png
    397
    655
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    472
    756
    media_image6.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine WANG et al. with GUO et al. so to transmit HARQ-ACK/NACK information corresponding to the HARQ-ACK/NACK codebook for the corresponding group of the PDSCHs.
Allowable Subject Matter
7.	Claims 4-6, 9-10, 14-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to application disclosure.
	(WO 2020/030703 A1) disclose a method performed by a terminal in a wireless communication system, the method comprising:
	receiving, from a base station, a sidelink configured grant for a sidelink transmission ;
	transmitting, to another terminal, a sidelink signal based on the sidelink configured grant 
	in case that a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information associated with the sidelink signal is received from the another terminal, generating a HARQ-ACK information bit associated with a value of the first HARQ-ACK information;
	in case that the first HARQ-ACK information associated with the sidelink signal is not receive from the another terminal, generating a HARQ-ACK information bit associated with a negative acknowledgement (NACK); and
	reporting on an uplink channel, to a base station, the second HARQ-ACK information. 
	(System supporting HARQ on the Sidelink comprises a plurality of transceivers including a first transceiver and a second transceiver configured for a sidelink communication with each other, wherein the wireless communication system is configured to support a retransmission protocol for the sidelink, the retransmission protocol enabling the first transceiver to perform a retransmission for a data packet, responsive to an explicit or an implicit feedback from the second transceiver, which receives one or more data packets from the first transceiver, in case of a non-successful transmission of the data packet over the sidelink.  See page 9)

    PNG
    media_image7.png
    626
    623
    media_image7.png
    Greyscale

	GULATE et al. (US 2017/0215183 A1) disclose a method performed by a terminal in a wireless communication system, the method comprising:
	receiving, from a base station, a sidelink configured grant for a sidelink transmission ;
	transmitting, to another terminal, a sidelink signal based on the sidelink configured grant 

	in case that the first HARQ-ACK information associated with the sidelink signal is not receive from the another terminal, generating a HARQ-ACK information bit associated with a negative acknowledgement (NACK); and
	reporting on an uplink channel, to a base station, the second HARQ-ACK information. See figure 9.
	
    PNG
    media_image8.png
    586
    602
    media_image8.png
    Greyscale

	Sorrentino et al. (US 2017/0331593 A1) disclose a method performed by a terminal in a wireless communication system, the method comprising:

	transmitting, to another terminal, a sidelink signal based on the sidelink configured grant 
	in case that a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information associated with the sidelink signal is received from the another terminal, generating a HARQ-ACK information bit associated with a value of the first HARQ-ACK information;
	in case that the first HARQ-ACK information associated with the sidelink signal is not receive from the another terminal, generating a HARQ-ACK information bit associated with a negative acknowledgement (NACK); and
	reporting on an uplink channel, to a base station, the second HARQ-ACK information. ([0033] “Feedback may in particular comprise and/or pertain to ARQ or HARQ information (e.g. ACK/NACK signaling)”.

    PNG
    media_image9.png
    300
    792
    media_image9.png
    Greyscale

	D1: SAMSUNG, On Resource Allocation for NR V2X Mode 1, R1-1906935, 3GPP TSG RAN WG1 #97, Reno USA, 04 May 2019.

	receiving, from a base station, a sidelink configured grant for a sidelink transmission (D1 discloses that a serving BS use higher layer signaling to configure sidelink transmission to a UE for a type 1 sidelink configured grant, wherein the serving BS configures resource allocations for PSSCH (sidelink data channel) and PSFCH (channel used for sidelink HARQ ACK/NACK), (see page 2, 5);
	transmitting, to another terminal, a sidelink signal based on the sidelink configured grant (the UE starts to use the configured resource for the sidelink transmission once the UE receives configuration for the type 1 sidelink configured grant (see page : figure 1);
	in case that a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information associated with the sidelink signal is received from the another terminal, generating a HARQ-ACK information bit associated with a value of the first HARQ-ACK information;
	in case that the first HARQ-ACK information associated with the sidelink signal is not receive from the another terminal, generating a HARQ-ACK information bit associated with a negative acknowledgement (NACK);  (the UE reports the HARQ ACK/NACK for the PSSCH (see page 2);
	Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412